Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00280-CR
____________
 
JEREMY WAYNE MYERS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
 Harris County, Texas
Trial Court Cause Nos. 1195492
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession with intent to deliver a controlled
substance.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on March 10, 2009, to confinement
for three years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.           
 
PER CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b)